UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 7, 2011 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33144 20-571454 (State or other (Commission (IRS Employer jurisdiction of incorporation) File Number) Identification No.) 19 Harrison Avenue, Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (413) 736-1812 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a) On June 7, 2011, the Board of Directors of Hampden Bancorp, Inc. (the “Board”) adopted by resolution an amendment to the Amended and Restated Bylaws of the Corporation (the “Bylaws”), to revise the frequency of election and term of the Chairman of the Board from two to three years. A copy of the text of the amendment to the Bylaws, adopted by the Board on, and effective as of, June 7, 2011, is attached hereto as Exhibit 3.1 and is incorporated herein by reference. In connection with the preceding amendment to the Bylaws, the Corporation’s current Chairman of the Board, Stuart F. Young, who has been serving as the Chairman for the previous four years, was appointed and ratified to serve as Chairman for an additional two years, with such term as Chairman expiring at the Corporation’s annual meeting of stockholders in 2013. (b) Not applicable. 2 Item 9.01. Financial Statements and Exhibits. (d) The following exhibits are filed with this report: Exhibit Number Description Text of Amendment to Amended and Restated Bylaws of Hampden Bancorp, Inc. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampden Bancorp, Inc. (Registrant) Date: June 9, 2011 By: /s/ Thomas R. Burton Thomas R. Burton President and Chief Executive Officer 4 EXHIBIT INDEX Exhibit Number Description Text of Amendment to Amended and Restated Bylaws of Hampden Bancorp, Inc. 5
